Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
Regarding 35 U.S.C. 101, claims 1 and 11
Note:
The claims in question involve complexities involving artificial intelligence creating ranked responses. Under BRI, even if two humans engaged in conversation prior to and subsequently to the insertion of Artificial Intelligence (A.I) with a virtual assistant coupled to an electronic device at the point between human interaction, such an insertion creates a complexity involving at least one user device and an AI device tied to complex claims that is significantly more than the judicial exception i.e. not simply a generic recitation of such.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES (under BRI, likely)

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
YES. No interims applicable. See initial Note.



Allowable Subject Matter
Claims 1-3, 5-9, 11, 13-17, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as recognizing a conversation between a primary user and a secondary user by using at least one of a noise filtering technique, a speech recognition technique, a natural language processing technique, user profiling, and gestures of the primary user and the secondary user,[[,]] identifying first context data and second context data for the primary user and the secondary user from the conversation by using at least one of a deep learning recurrent neural network (RNN) technique, an artificial intelligence (Al) technique, and a natural learning processing (NLP) technique; generating responses to be replied to the second user on behalf of the primary user based on at least one of the second context data derived from the secondary user, and the first context data; generating scores corresponding to each of the generated responses based on pre- determined parameters with weights by using the Al and NLP techniques, the parameters including the primary user's response history, mood of the primary user, tone of the primary user, body language of the primary user, relationship between the primary user and the secondary user, privacy level of information required, location and environment, common comprehension ability, personalized training data of a virtual assistant communicatively coupled with the electronic device, and a type of the conversation; analyzing at least one action of the primary user during the conversation; determining an intervening situation in the conversation based on the analyzed at least one action, the intervening situation including a situation in which the primary user has not spoken -2-Attorney Docket No: 1398-1289 (YPF201910-0023/US) within a threshold time, a situation in which the primary user has not completed a sentence, a situation in which the primary user utters neutral vowel sounds, a situation in which the primary user's statement has a significant deviation from a knowledge graph, a situation in which the primary user needs supporting and contradicting facts for his statement, a situation in which the primary user is busy in another task, a situation in which the primary user hesitated while speaking a response, and a situation in which the secondary user is not satisfied from the primary user's response; selecting a response with a highest score among the generated responses as an intervening response based on the determined intervening situation and delivering the intervening response to the secondary user during the determined intervening situation.
The above claims are deemed allowable given the complex nature of generating scores and determining an intervening situation to select and deliver to a user based on the ranked scored responses as precisely claimed. The prior art teaches concepts of extracting emotional, tone, mood, context from a user’s input to help determine a bot or other human agents response. Similarly in translation scopes or corrective language scopes suggestions are displayed. The same concept also applies in disambiguation when a user speaks or types. The suggestions are each scored and ranked as the best one for the user to choose. However a significant difference between prior art and the claims is that context is extracted from the user to predict overall context itself and suggest/predict personalized content suggestions, not conversational responses with another user/agent/bot. Additionally under BRI, assuming the system can send a warning when communicating with a user by detecting context such as mood, tone, usage history etc., these elements are not used for the purposes of ranking/scoring responses to deliver to a different user but for the overall context of the first user. Further, responses in the prior art would be created based on grammar and the warnings would be based on mood and tone etc. Another assumption which must be met to clear BRI is that each and every parameter and situation as claimed must be addressed. One of ordinary skill in the art would find art and reason to combine such parameters and situations, however the remainders would be found in piece-wise analysis which yields an unwarranted mass combination of prior art with varying scopes and unsustainable rationale for combining prior art. At the very least each and every parameter and situation is not taught or suggested, nor is the ranking of scores for each response using such parameters to deliver to a second user as claimed. Therefore the prior art fails to teach or suggest the complex claims as a whole.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. \

US 20150149177 A1	Kalns; Edgar A. et al.
Intent mergers

US 20200274877 A1	KWATRA; Shikhar et al.
IOT learning using all user data

US 20200050788 A1	Feuz; Sandro et al.
Virtual assistant learning

US 10594757 B1	Shevchenko; Oleksiy et al.
Warning and suggestive inputs

Specht US 20060247919 A1
Privacy general, training


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov